168 Ga. App. 565 (1983)
310 S.E.2d 1
CRAWFORD
v.
GOZA.
66573.
Court of Appeals of Georgia.
Decided October 3, 1983.
Rehearing Denied October 24, 1983.
Thomas C. Crawford, pro se.
Claude L. Goza, pro se.
POPE, Judge.
Thomas Crawford was convicted in the Recorder's Court of the City of Fayetteville for driving under the influence of alcohol. Appellant filed a petition for writ of certiorari in Fayette County Superior Court, and on January 10, 1983 an order was entered dismissing that petition. Appellant now appeals from that order.
Appellant has failed to follow the proper procedures required by law when appealing from a decision of a superior court to which a writ of certiorari has been taken from a decision of a lower court. OCGA § 5-6-35 (Code Ann. § 6-701.1). Therefore, his appeal must be dismissed. McCrary v. City of Atlanta, 158 Ga. App. 406 (280 SE2d 906) (1981); Bradfield v. Jackson, 156 Ga. App. 81 (274 SE2d 164) (1980).
Appeal dismissed. Quillian, P. J., and Sognier, J., concur.